            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

SAKIMA IBAN SALIH EL BEY                                  PLAINTIFF

v.                        No. 3:19-cv-53-DPM

JOHNSON, Officer, West Memphis
Police Department; MCELROY,
Officer, West Memphis Police
Department; WEST MEMPHIS
POLICE DEPARTMENT; ARKANSAS,
ST ATE OF; ASA HUTCHINSON; and
DOES, Congress of Arkansas House of
Representatives and Congress of Arkansas
Senate                                                DEFENDANTS

                                 ORDER
      At the Court's request, El Bey has supplemented his motion to
amend. The Court must screen El Bey's complaint, as amended and
supplemented. NQ 1, 5, 7 & 8; 28 U.S.C. § 1915(e)(2). El Bey claims his
constitutional rights were violated when two West Memphis police
officers arrested him. Because he's a "Preamble Citizen," he says his
arrest violated federal law. NQ 5 at 1.
     El Bey's claims are barred. Heck v. Humphrey, 512 U.S. 477, 486-87
(1994).   A judgment in El Bey's favor would necessarily call into
question his state-court conviction for reckless driving without a
license. And he hasn't alleged that his conviction has been reversed,
expunged, invalidated, or otherwise called into question. Ibid. He has,
apparently, pursued an appeal in a related civil case. NQ 7 at 4. But his
conviction still stands. El Bey's motion to amend, NQ 5, is denied. The
Court's Judgment dismissing El Bey's case without prejudice, NQ 4,
remains in place.
     So Ordered.


                                         D.P. Marshall Jr.
                                         United States District Judge




                                   -2-
